Citation Nr: 0617258	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-00 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to service connection for hypertension.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left shoulder dislocation.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to December 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

When the case was most recently before the Board in September 
2005, the veteran's claim for service connection for 
hypertension was remanded for further action by the 
originating agency.  The requested development has been 
completed.  While this case was in remand status, the veteran 
perfected an appeal with respect to the assignment of an 
initial rating of 10 percent for his left shoulder 
disability.  The case has been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  Hypertension was not present in service or manifested 
within one year of the veteran's discharge from service, nor 
is it etiologically related to service.  

2.  The veteran is right-handed.

3.  For the period prior to August 11, 2005, the veteran's 
residuals of a left shoulder dislocation were manifested by 
limitation of motion, but forward flexion and abduction of 
the shoulder were to greater than 90 degrees. 

4.  For the period beginning August 11, 2005, the veteran's 
residuals of a left shoulder dislocation have been manifested 
by limitation of motion of the arm midway between the side 
and shoulder level.

5.  Throughout the initial evaluation period, there has been 
no dislocation or nonunion of the shoulder.  




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
duty, nor may it be presumed to have been incurred or 
aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  For the period prior to August 11, 2005, the criteria for 
a rating in excess of 10 percent for residuals of a left 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5200, 5201, 5202, 5203 (2005).

3.  For period beginning August 11, 2005, the criteria for a 
20 percent rating, but not higher, for the residuals of the 
veteran's left shoulder dislocation have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5200, 5201, 
5202, 5203 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

With respect to the claim for service connection for 
hypertension, the record reflects that the originating agency 
provided the appellant with the notice required under the 
VCAA by letter mailed in February 2002, prior to its initial 
adjudication of the claim.  Although the originating agency 
did not specifically request the appellant to submit all 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and request him to 
submit such evidence or provide VA with the information and 
any authorization necessary for VA to obtain the evidence on 
the his behalf.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  Additionally, in the 
statement of the case, the veteran was informed of the 
criteria for establishing entitlement to a higher initial 
evaluation for his left shoulder disability.  In addition, he 
was provided appropriate notice concerning the effective-date 
and disability-evaluation elements of both claims in a letter 
mailed in March 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  The Board notes that in his 
initial claim for service connection for hypertension in May 
1998 the veteran noted that he underwent treatment with Dr. 
Fred Haddad from the 1980s to 1992.  The veteran was asked to 
provide a complete address for Dr. Haddad to allow the 
originating agency to obtain these records.  No response to 
this request was received.  The Board also notes that in 
March 2006 the veteran's attorney stated that the veteran had 
no other evidence to submit.  The Court has held that, 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
either of the claims.  The Board is also unaware of any such 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on either claim would have been different had complete VCAA 
notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.




Service Connection

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests hypertension to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Service medical records show that at the time of the 
veteran's enlistment examination his blood pressure reading 
was 136/80.  A year later it was measured at 120/86.  The 
report of examination for discharge in October 1973 shows 
that his blood pressure was recorded as 148/80 and 144/86.  A 
three day blood pressure check was recommended; however, 
there is no evidence that it was performed.  No diagnosis of 
hypertension was noted.  

The first post-service medical evidence of a diagnosis of 
hypertension is contained in the veteran's August 1998 VA 
Medical Center treatment records.  At a VA examination in 
April 2002 he was also noted to have hypertension, although 
no etiology for this condition was identified.  At this 
examination, he reported that he was put on blood pressure 
medicine approximately 20 years earlier.  

The veteran's claims folders were reviewed by a VA physician 
in December 2005.  He stated that the veteran did not meet 
the criteria for a diagnosis of hypertension in service and 
that it appeared from the record that the disorder was 
initially diagnosed in the 1980s.  Therefore, he did not 
believe that the disorder was related to the veteran's 
military service.  

Later in December 2005, the veteran was examined by a VA 
physician who also reviewed the claims folders.  At this 
examination, he reported to the examiner that his first 
diagnosis of hypertension was in 1974.  The examiner noted 
there were no records in the claims folder to corroborate the 
veteran's statements.  The examiner concluded that the 
veteran's in-service medical records did not support a 
diagnosis of hypertension; however, if the veteran was in 
fact diagnosed with hypertension in 1974 it was as likely as 
not that his hypertension was service related.  He stated 
that he would render another opinion following the receipt of 
the records dated in 1974.  The examiner subsequently 
contacted the veteran who informed him that he was unable to 
obtain the records dated in 1974.  Therefore, the examiner 
did not provide an addendum.

In the Board's opinion, the history reported by the veteran 
at the December 2005 examination is not reliable.  In this 
regard, the Board notes that records from the veteran's left 
shoulder surgery at Yale-New Haven Hospital in January 1976 
are of record and there is no indication that the veteran had 
hypertension at that time.  In his May 1998 claim for service 
connection for hypertension, he reported that his 
hypertension began and was initially treated in service in 
1973 but he did not report receiving any post-service 
treatment for the disorder before the 1980's.  Similarly, at 
a VA examination in April 2002, and on his substantive appeal 
received in January 2003, the veteran reported that he began 
taking medication for his hypertension twenty years prior.  

Although the post-service medical evidence of record shows 
that the veteran currently has hypertension, there is no 
post-service medical evidence of hypertension until many 
years after the veteran's discharge from service or of a 
nexus between the veteran's current hypertension and his 
military service.  Moreover, a VA physician who reviewed the 
claims folder in December 2005 has opined that the veteran's 
current hypertension is not etiologically related to his 
military service.  In addition, the VA physician who examined 
the veteran later in December 2005 also opined that service 
medical records did not support a diagnosis of hypertension.  
The portion of his opinion supportive of the claim is 
premised on the accuracy of the history reported by the 
veteran of being diagnosed with hypertension in 1974.  As 
noted above, the Board has not found this history to be 
accurate.

Accordingly, the Board concludes that the preponderance of 
the evidence establishes that the veteran's hypertension was 
not present within one year of his discharge from service and 
is not etiologically related to service.


Higher Initial Rating

Evidentiary Background

In a February 2004 decision implementing the Board's decision 
granting service connection for residuals of a dislocation of 
the left shoulder, the originating agency granted service 
connection and a 10 percent rating for the disability, 
effective November 29, 2001.  

The veteran was afforded a VA examination in April 2002 to 
determine the severity of the residuals of his left shoulder 
dislocation.  He was found to be right-hand dominant and to 
favor his left arm and shoulder.  The veteran stated that he 
was unable to work at his job hanging window dressings and 
rods, and was no longer able to lift his left arm above his 
head.  After repetitive movements he described increased 
fatigability and lack of endurance.  

On physical examination, the examiner noted an anterior scar 
at the acromion process on the left shoulder.  There was no 
inflammation, redness, or swelling.  The examiner noted 
tenderness to palpation of the entire shoulder and at the 
acromio- clavicular area.  External and internal rotation 
were measured to 90 degrees with increased discomfort at the 
end point.  Flexion was measured to 145 degrees with 
discomfort at the end point.  After repetitive movement there 
was fatigability and flexion was diminished to 110 degrees.  
Abduction was measured to 140 degrees with discomfort at the 
end point.  The examiner observed no atrophy and no locking.  
Contemporaneous X-rays of the left shoulder showed a screw 
located within the glenoid demonstrating well defined cycstic 
lunency around the tip, possibly representing a fluoroscopic 
guidance granulomatous response or a subchondral cyst 
associated with degenerative joint disease.  There was no 
evidence of an acute fracture and the impression was mild to 
moderate joint disease of the glenohumeral joint.

The veteran was afforded a second VA examination in August 
2005.  He described his left shoulder as weak, stiff, lacking 
endurance, and fatigued with low repetitive activity.  He 
stated there was no locking, swelling, or redness.  The 
veteran also stated that he experienced flare-ups when he 
performed left shoulder tasks requiring supination, internal 
or external rotation, or repetitive flexion or abduction.  
These flare-ups lasted as long as a day.  The veteran also 
stated that he had experienced no injury, dislocation, or 
recurrent subluxation following his Bristow repair surgery in 
1976.  

The physical examination disclosed that the anterior 
glenohumeral joint and posterior acromion were painful when 
palpated.  The examiner noted a well-healed surgical scar 
vertical pattern in the glenohumeral joint region.  
Supination was measured to 45 degrees, limited at the end 
point by pain.  Pronation was measured to 90 degrees.  
Forward flexion was measured to 170 degrees with abduction 
measured to 150 degrees.  External roation was measured to 65 
degrees with internal rotation measured to 60 degrees limited 
by pain.  With repetitive testing starting at 60 degrees, 
left shoulder abduction decreased to 45 degrees with 
decreasing endurance and increasing weakness.  X-rays again 
showed mild to moderate degenerative arthritis of the left 
shoulder.  The previously described lucency around the tip of 
the screw was again noted but appeared stable.  There was no 
evidence of an acute osseous injury to the left humerus or 
left shoulder.  The examiner concluded that the veteran had 
progressive degenerative joint disease of the left shoulder 
with major limitation following repetitive use.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating is for application for each such major joint 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A 20 percent evaluation is warranted for the minor arm if 
there is: (1) malunion of the humerus with moderate 
deformity; (2) malunion of the humerus with marked deformity; 
(3) recurrent dislocations of the scapulohumeral joint with 
infrequent episodes and guarding of movement only at shoulder 
level; or (4) recurrent dislocations of the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Impairment of the clavicle or scapula may be rated based on 
impairment of function of the contiguous joint or on the 
basis of malunion, nonunion or dislocation.  Malunion of the 
clavicle or scapula warrants a 10 percent evaluation.  
Nonunion of the minor clavicle or scapula warrants a 10 
percent evaluation if there is no loose motion or a 20 
percent evaluation if there is loose movement.  Dislocation 
of the minor clavicle or scapula warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Limitation of motion of the minor arm, at the shoulder level 
or midway between the side and shoulder level warrants a 20 
percent evaluation.  Where motion is limited to 25 degrees 
from the side, a 30 percent evaluation is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

For the period beginning August 11, 2005, the record reflects 
that the veteran's left shoulder dislocation has resulted in 
major limitation of motion of his left shoulder.  At his 
August 2005 VA examination, upon repetitive testing, the 
veteran's shoulder abduction measurement decreased to 45 
degrees with decreasing endurance and increasing weakness.  
Where motion of the minor arm is limited to shoulder level or 
midway between the side and shoulder a 20 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The 
August 2005 examination demonstrated that the veteran has 
limitation of motion meeting that required for a 20 percent 
rating.  The veteran has also been found to have additional 
functional impairment of the left shoulder due to 
fatigability and flare ups.  

For the period prior to August 11, 2005, the evidence shows 
that the veteran's left shoulder limitation of motion was not 
sufficient to warrant a 20 percent rating.  At his April 2002 
VA examination, flexion was measured to 110 degrees even with 
repetitive testing and abduction was measured to 140 degrees 
with discomfort at the end point.  Although the veteran 
complained of increased fatigability and lack of endurance, 
he did not describe experiencing any flare-ups.  Therefore, 
when all pertinent disability factors are considered, the 
Board must conclude that the veteran does not have sufficient 
limitation of motion to warrant a higher evaluation for the 
period prior to August 11, 2005.

Favorable ankylosis of the scapulohumeral articulation of a 
minor extremity with abduction to 60 degrees and the ability 
to reach the mouth and head warrants a 20 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2005).  
However, as set forth above, the competent medical evidence 
clearly shows that the veteran does not have ankylosis of the 
scapulohumeral joint.  As such, Diagnostic Code 5200 is not 
for application in this case. 


Ratings in excess of 10 percent are authorized for impairment 
of the humerus under Diagnostic Code 5202 and for impairment 
of the clavicle or scapula under Diagnostic Code 5203.  
However, the record during the course of the appeal is 
without evidence of impairment of the humerus, clavicle, or 
scapula.  There is no evidence of fibrous union, nonunion, or 
loss of the head of the humerus, or nonunion of the clavicle 
or scapula.  Accordingly, a higher disability evaluation 
under the criteria set forth in Diagnostic Codes 5202 and 
5203 is not warranted.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a disability evaluation in excess of 10 percent prior 
to August 11, 2005, or an evaluation in excess of 20 percent 
from August 11, 2005.  Finally, the Board has considered the 
benefit-of-the-doubt rule but has determined that it is not 
applicable to this claim because an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter does not exist.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a left shoulder dislocation for the period prior to August 
11, 2005, is denied.

Entitlement to a rating of 20 percent, but not higher, for 
residuals of a left shoulder dislocation for the period 
beginning August 11, 2005, is granted, subject to the 
criteria applicable to the payment of monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


